          Case 2:17-cv-00337-MCE-DMC Document 55 Filed 08/21/20 Page 1 of 2


1

2

3

4

5

6

7

8
                               UNITED STATES DISTRICT COURT
9
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   DA, BA, JA, minors acting by and through   Case No.: 2:17-cv-00337-MCE-CMK
     Guardian ad Litem,
12                                              ORDER ON PLAINTIFFS’ MOTION TO
              Plaintiffs,                       APPROVE MINORS’ COMPROMISE OR IN
13                                              THE ALTERNATIVE TO CONTINUE
                        vs.                     SUMMARY JUDGMENT AND TRIAL
14   OROVILLE HOSPITAL, et al,
                                                Date:        August 6, 2020
15                       DEFENDANTS.            Time:        2 PM
                                                Courtroom:   7, 14th Floor
16                                              Judge:       Hon. Morrison C. England, Jr.

17

18

19

20

21

22

23

24

25

26

27

28



                                           1
           ORDER ON PLAINTIFFS’ MOTION TO APPROVE MINORS’ COMPROMISE
           Case 2:17-cv-00337-MCE-DMC Document 55 Filed 08/21/20 Page 2 of 2


1            The Court, having received and reviewed the moving papers in PLAINTIFFS’ MOTION
2    TO APPROVE MINORS’ COMPROMISE OR IN THE ALTERNATIVE TO CONTINUE
3    SUMMARY JUDGMENT AND TRIAL, having held a hearing on the matter on August 6, 2020
4    in which counsel of record and Krysten Meyer, the Guardian ad Litem for the Minor Plaintiffs,
5    participated, having examined Ms. Meyer time of the hearing, and good cause appearing,
6            Plaintiff’s Motion (ECF No. 44) is hereby GRANTED.
7            Defendants Oroville Hospital, Bi-County Ambulance, Michael Chill, Gina Chill, Wesley
8    Chill, Coleen Chill, and Kenneth Chill are dismissed with prejudice, each party to bear its own
9    fees and costs pursuant to agreement among the parties.
10           Plaintiffs are directed to commence default prove up proceedings as to the sole remaining
11   defendant, Jonnyrae Mountain Witt, not later than sixty (60) days following the date this Order is
12   electronically filed.
13           IT IS SO ORDERED.
14
     Dated: August 21, 2020
15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                            2
            ORDER ON PLAINTIFFS’ MOTION TO APPROVE MINORS’ COMPROMISE
